1

2

3

4                                                                       JS-6
5

6

7

8                               UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE DAVID MACMILLAN,           )          Case No. CV 18-3037 FMO
                                      )
12                   Debtor,          )
     ________________________________ )
13                                    )
     DAVID MACMILLAN, et al.,         )
14                                    )
                     Appellants,      )          JUDGMENT
15                                    )
                v.                    )
16                                    )
     ROSENDO GONZALEZ as CHAPTER 7 )
17   TRUSTEE,                         )
                                      )
18                   Appellee.        )
                                      )
19                                    )

20
           IT IS ADJUDGED that the above-captioned action is dismissed without prejudice.
21
     Dated this 2nd day of October, 2018.
22

23
                                                                       /s/
24                                                           Fernando M. Olguin
                                                        United States District Judge
25

26

27

28
